UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended November 30, 2013 oTransition report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-8656 TSR, Inc. (Exact name of registrant as specified in its charter) Delaware 13-2635899 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 400 Oser Avenue, Hauppauge, NY11788 (Address of principal executive offices) 631-231-0333 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No As of December 31, 2013, there were 1,962,062 shares of common stock, par value $.01 per share, issued and outstanding. TSR, INC. AND SUBSIDIARIES INDEX Page Number Part I. Financial Information: Item 1. Financial Statements: Condensed Consolidated Balance Sheets – November 30, 2013 and May 31, 2013 3 Condensed Consolidated Statements of Operations – For the three months and six months ended November 30, 2013 and 2012 4 Condensed Consolidated Statements of Equity – For the six months ended November 30, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows – For the six months ended November 30, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and Procedures 16 Part II. Other Information 16 Item 6. Exhibits 16 Signatures 17 2 Part I.Financial Information Item 1. Financial Statements TSR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS November 30, May 31, (Unaudited) (Note 1) ASSETS Current Assets: Cash and cash equivalents $ $ Certificates of deposit and marketable securities Accounts receivable, net of allowance for doubtful accounts of $193,000 Other receivables Prepaid expenses Prepaid and recoverable income taxes Deferred income taxes Total Current Assets Equipment and leasehold improvements, net of accumulated depreciation and amortization of $251,622 and $244,868 Other assets Deferred income taxes Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities: Accounts and other payables $ $ Accrued expenses and other current liabilities Advances from customers Total Current Liabilities Commitments and contingencies Equity: TSR, Inc: Preferred stock, $1 par value, authorized 500,000 shares; none issued - - Common stock, $01 par value, authorized 12,500,000 shares; issued 3,114,163 shares,1,962,062 outstanding Additional paid-in capital Retained earnings Less: Treasury stock, 1,152,101 shares, at cost Total TSR, Inc. Equity Noncontrolling Interest Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 TSR, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For The Three and Six Months Ended November 30, 2013 and 2012 (UNAUDITED) Three Months Ended November 30, Six Months Ended November 30, Revenue, net $
